Warner, Chief Justice.
This was a rule against the defendant, as an attorney at law, at the instance of the plaintiff in an attachment suit, to show cause why he should not perform a decree that had been rendered against his client upon an equitable plea filed in the case, requiring the latter to deliver to the plaintiff thirteen shares of stock in the Scofield Rolling Mill Company which were included in a certificate for fifty shares of original stock, and thirty-seven shares of new stock of the company. The court, after considering the respondent’s answer to the rule, discharged the same; whereupon the plaintiff excepted.
On the statement of facts disclosed in the record we will not interfere to control the discretion of the court in discharging the rule against the attorney of the defendant who appears to have acted in good faith. Besides, it is a novel and rather extraordinary proceeding in our courts to require an attorney, by rule, to perform a decree made against his client.
Let the judgment of the court below be affirmed.